DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height adjustable front strut of claim 2, fixed gears of claim 1, and folding feature of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1 and 2 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. See emboldened sections of claim language and accompanying explanations below. The following may not be an exhaustive list of all errors in the claims; it should serve as a roadmap for applicant to correct the claims. 
Regarding claim: 1. A folding biokinetic ski fitness machine for workout of the spine in horizontal position and for strengthening whole musculoskeletal system (applicant has omitted articles, leading to antecedent basis problems – e.g. “ for strengthening whole musculoskeletal system” should read “for strengthening a whole musculoskeletal system” and “in horizontal position” should read “in a horizontal position”; further, it is unclear if the device is disposed horizontally or if the user is prone while exercising) comprising: - a supporting structure, - two hand swinging levers, each hand swinging lever in its lower part has a handle (“its lower part” lacks antecedent basis and it is unclear what “its” refers to; additionally, this would be more clearly labeled as “each hand swinging lever has a handle on a lower part thereof”), 10- two hand swinging levers attached (it is unclear if these are the same as the previously claimed hand swinging levers or if there are two additional hand swinging levers; as best understood, they are the same elements and the limitation should read “the two hand swinging levers are attached) on the supporting structure with two front struts, the front struts are mounted on a supporting structure (it is unclear if this the same as the previously claimed supporting structure; as best understood they are the same element) with the possibility of fixing in a vertical position and folding to a horizontal position (it is unclear what is meant by this limitation; it is unclear what element is being described; it is unclear if the element is configured to be fixed in both positions or at least one of the positions), - two longitudinal guides mounted on the supporting structure, - two foot supports mounted on longitudinal guides (it is unclear if this is the same as the previously claimed longitudinal guides) with the ability to move along longitudinal 15guide (see above), - the hand swinging levers connected with the foot supports with a kinematic transmission, which allows the foot supports and hand swinging levers to move in opposite directions, - the kinematic transmission consisting of a gear unit and two arms - the swinging arm and the horizontal arm (these terms lack antecedent basis), the gear unit consists of a drive gear and a driven gear, the drive gear is fixed on 20the axis (this lacks antecedent basis; it is unclear how a fixed gear can function) of the hand swinging lever (it is unclear which hand swinging lever is being referenced since two have been claimed) and the driven gear is fixed on the axis (this lacks antecedent basis; it is unclear how a fixed gear can function) of the swinging arm.  
2. A folding biokinetic ski fitness machine for strengthening the spine and whole musculoskeletal system according (the preamble is not directed to the device of claim 1 since the preambles do not match; it is unclear if applicant is limiting the entire device of claim 1 or just a portion of it, which is improper) to Claim 1 wherein both hand swinging levers are attached on a supporting structure (it is unclear if this is the same as the supporting structure claimed above) with one height adjustable front strut (it is unclear if this is the same as one of the front struts claimed above).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 2 is directed to “A folding biokinetic ski fitness machine for strengthening the spine and whole musculoskeletal system according to Claim 1”; claim 1 does not contain all of this subject matter; the preambles should match.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Root (US 0326247).

    PNG
    media_image1.png
    722
    786
    media_image1.png
    Greyscale

Root teaches regarding claim: 1. A folding biokinetic ski fitness machine for workout of the spine in horizontal position and for strengthening whole musculoskeletal system comprising (see FIG 1; folding in that the arm and leg levers fold in and out during exercise; this device folds in as much as applicant has shown the same): - a supporting structure (A), - two hand swinging levers (B), each hand swinging lever in its lower part has a handle (handles on one end for a user to grip; this end is considered the lower end of the hand swinging lever), 10- two hand swinging levers attached on the supporting structure with two front struts (C), the front struts are mounted on a supporting structure (A) with the possibility of fixing in a vertical position and folding to a horizontal position (not shown; as best understood, this is 
Root teaches regarding claim: 2. A folding biokinetic ski fitness machine for strengthening the spine and whole musculoskeletal system according to Claim 1 wherein both hand swinging levers (B) are attached on a supporting structure (I) with one height adjustable front strut (I includes struts C and is adjustable in height relative to the user’s height (left-right on the page) via screw J; see lines 59-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784